Name: Commission Regulation (EEC) No 1716/85 of 24 June 1985 amending Regulation (EEC) No 2167/83 on laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 165/6 25. 6 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1716/85 of 24 June 1985 amending Regulation (EEC) No 2167/83 on laying down detailed rules for the supply of milk and certain milk products to schoolchildren new administrative structures and complex monitoring procedures ; whereas, in the course of the first two school years concerned, there has been a consequent delay in the lodging and processing of applications and in the payment of aids ; whereas provision must therefore be made to accept late applications where good reason can be shown, and to extend the time limits for payments ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 26 (4) thereof, Whereas the purpose of Regulation (EEC) No 2167/83 (3), as amended by Regulation (EEC) No 237/85 (4), is to encourage increased consumption of milk and certain milk products by schoolchildren ; whereas, in the light of experience, in order better to achieve this objective and to take better account of various customary practices and the varying potential for increased consumption of certain milk products, the competent authorities of the Member States should be allowed to grant aid for some of the categories of products referred to in the Annex to the said Regula ­ tion ; whereas, for the same reasons, the quantity on the basis of which the amount of aid is calculated should be reduced to 350 kilograms of whole milk for category IV ; Whereas, in view of the change in the intervention prices for milk products for 1985/86, the amount of Community aid should be altered ; Whereas the transitional period necessary for setting in place a complete Community system for distribut ­ ing school milk has ended ; whereas continuation of the programme requires that in some Member States, in particular for administrative reasons, suppliers must be allowed to act as applicants for aid, and to receive such aid ; whereas such authorization should therefore be given to the suppliers ; Whereas the introduction, from 1 August 1983, of a system of Community aid for the supply of milk and milk products required the Member States to set up Article 1 Regulation (EEC) No 2167/83 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . The Member States shall pay the Community aid for the milk products listed by category under heading 1 of the Annex. The Member States shall be entitled to pay the Community aid for the milk products listed by category under heading 2 of the Annex.' 2 . Article 4 ( 1 ) is replaced by the following : ' 1 . Community aid shall be : (a) 34,80 ECU per 100 kilograms for category I "whole milk" products ; (b) 21,15 ECU per 100 kilograms for category II "semi-skimmed milk" products ; (c) 10,49 ECU per 100 kilograms for category III "buttermilk" products ; (d) in the case of category IV, V, VI and VII products, an amount calculated per 100 kilo ­ grams of the products in question on the basis of the amount fixed at (a) for whole milk and, as relevant,  350 kilograms of whole milk for category IV, or  900 kilograms of whole milk for category V, or (') OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 137, 27 . 5 . 1985, p. 5. (3) OJ No L 206, 30 . 7 . 1983 , p. 75 . (4) OJ No L 26, 31 . 1 . 1985, p. 23 . 25. 6 . 85 Official Journal of the European Communities No L 165/7 supplier. In this case, all the provisions of the Regulation concerning the applicant shall apply to the supplier.' 6 . The following subparagraph is added to Article 7 3 : However, for the school years beginning in 1983 and 1984, the Member States shall , at the request of the parties concerned and where good reason is shown, admit applications for payment presented no later than 31 December following the end of the school year in question.' 7. The following subparagraph is added to Article 7 4):  1 000 kilograms of whole milk for category VI, or  1 100 kilograms of whole milk for category VII .' 3 . Article 6 (3) (a) is replaced by the following : '(a) name and address of the school or schools concerned or, where appropriate, the applicant as defined in Article 7 ( 1 ) ;'. 4 . The following paragraph 5 is added to Article 6 : '5 . Where the second subparagraph of Article 7 ( 1 ) applies :  the voucher shall be issued to the supplier only on presentation to the competent authority of a document drawn up by the applicant as defined in Article 7 ( 1 ), containing all the information referred to in paragraph 3 above, including the name of the supplier for the period of validity of the voucher,  aid shall be granted only on presentation of a receipt for the quantities actually delivered, drawn up by the applicant as defined in Article 7 ( 1 ).' 5 . The second subparagraph of Article 7 ( 1 ) is replaced by the following : 'However, the competent authority may provide that the aid be requested by, and granted to, the However, for the school years beginning in 1983 and 1984, payment of the aid shall be made by the competent authorities not later than 31 March 1986.' 8 . The Annex is replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1985 . However, Article 1 (2) shall apply from 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1985. For the Commission Frans ANDRIESSEN Vice-President No L 165/8 Official Journal of the European Communities 25. 6. 85 ANNEX ANNEX List of products eligible for the Community aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1842/83 1 .  Category I : (a) untreated whole milk ; (b) whole milk which has been pasteurized or ultra heat treated ; (c) chocolate-flavoured or flavoured whole milk which has been pasteurized, sterilized or ultra heat treated, with a whole milk content, by weight, of at least 90 % ; (d) whole milk yoghourt falling within heading No 04.01 of the Common Customs Tariff ; (e) yoghourt containing sugar, cocoa or fruit, of a whole milk content, by weight, of at least 85 % .  Category II : (a) semi-skimmed milk which has been pasteurized or ultra heat treated ; (b) chocolate-flavoured or flavoured semi-skimmed milk which has been pasteurized, sterilized or ultra heat treated, of a semi-skimmed milk content, by weight, of at least 90 % ; (c) semi-skimmed milk yoghourt falling within heading No 04.01 of the Common Customs Tariff ; (d) yoghourt containing sugar, cocoa or fruit, of a semi-skimmed milk content, by weight, of at least 85 % . 2.  Category III : Buttermilk.  Category IV: Fresh and processed cheeses of a fat . content, by weight, in the dry matter, of 40 % or more.  Category V : Other cheeses of a fat content, by weight, in the dry matter, of 45 % or more.  Category VI : Grana Padano cheese.  Category VII : Parmigiano-Reggiano cheese.'